THORNTON, J.
Claimant appeals from an Employment Appeals Board (EAB) decision reversing a referee’s determination that claimant left her work voluntarily with good cause and was entitled to unemployment compensation. ORS 657.176(2)(c).1
Claimant contends certain findings were not supported by substantial evidence and argues that the EAB’s conclusions were "substantially in error.” The Board found that claimant was disqualified from receiving benefits pursuant to ORS 657.176(2) (c). The Board concluded that the evidence did not establish that she "had no reasonable alternative but to leave work.” OAR 471-30-038(4).2
 Claimant places considerable reliance on Sothras v. Employment Division, 48 Or App 69, 616 P2d 524 (1980). Sothras stands for the proposition that the Employment Division may consider personal, non-job related problems in determining if an employee has "good cause” for leaving his or her employment. Nothing in Sothras requires reversal of the Board’s decision in the case at bar. After reviewing the evidence, the Board concluded that claimant failed to establish that the stress problems she was experiencing were of such gravity that she had no alternative but to resign. We find the Board’s conclusions to be supported by substantial evidence in the record. ORS 183.484(4)(c); Grigsby v. Employment Div., 24 Or App 499, 501, 546 P2d 788 (1976).
Affirmed.

 ORS 657.176(2)(c) states:
"(2) If the authorized representative designated by the assistant director finds:
«sjí s}c sfs
"(c) The individual voluntarily left work without good cause, * *


 OAR 471-30-038(4) provides:
"Good cause for voluntarily leaving work under ORS 657.176(2)(c) is such that a reasonable and prudent person of normal sensitivity, exercising ordinary commonsense, would leave work. The reason must be of such gravity that the individual has no reasonable alternative but to leave work.”